Title: From Thomas Jefferson to Benjamin Harrison, 22 October 1779
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council Oct. 22d. 1779

Since the date of my former letter to you, I have received the inclosed resolutions of Congress containing a requisition of additional supplies of money. The General Assembly in considering this Subject will naturally cast their eyes on the funds already provided for the Supply of their public treasury. As a principal branch of these was in some degree under the care and direction of the executive, I mean the proceeds of the estates of British subjects, it becomes my duty to guard the assembly against relying in their calculations for any great and immediate Supplies from hence. Facts have come to our notice which give great reason to believe that the traverse and other pleadings justly allowed by the law for saving the rights of those who have real or probable appearance of right is perverted to frustrate or delay its effects, by being put in on grounds either frivolous or false and by that means throwing the  Subject into a course of legal contestation which under the load of business now on the docquet of the general Court, may not be terminated in the present age. In one instance we are certified by the Clerk of the general Court that the estate is claimed by the Steward, tho’ this very man undertook to act as Commissioner of the Estate under the sequestration law by our appointment, and has himself personally rendered annual accounts to us of the proceeds of the estate as the estate of a British Subject. Yet his claim, palpably false as it is, in order to obtain the ceremony of being adjudged so, is to go through all the formalities of regular litigation before the estate can be exposed to Sale. Perhaps the aids expected from this law might still be obtained however, and as perfect justice done to every individual by a legislative provision for determining these pleadings in a speedy way. I thought it my duty to guard the General Assembly against any deception in their expectations from these funds, that no disappointments may accrue in the measures they shall be pleased to adopt.
While on the Subject of Continental demands for supplies from this State I am to inform you Sir of an unfortunate delay in the settlement of the Continental accounts. Immediately on the rising of the General Assembly the Executive proceeded without intermission to put into a course of execution the several things made incumbent on them. It was the 17th. of July before, according to their arrangements, they could proceed to appoint a Commissioner to settle the Continental account. They then appointed a Gentleman fully qualified in every point of view to discharge this duty perfectly. His first Letter, dated three days after the appointment gave us reason to hope he would undertake the charge. Ill health however and other subsequent circumstances obliged him to decline; and the letter notifying that did not come to hand till the 10th. of the last month. Since this no person has been found competent to the business and willing to undertake it. We are in hopes that the more extensive acquaintance of the members of General Assembly may enable them to appoint a person equal to this very difficult business.
A Book of Military institutions written by Major General Steubens and recommended for general use by Congress has been transmitted to me. I take the liberty of depositing it with the General Assembly as on future revisions of their Militia laws they may be able perhaps to extract some useful Matters from it. Or it may be thought worth printing and dispersing among the officers of the militia.

I have the honor to be with the greatest respect Sir Your mo. obedt Hble Servt.,

Th: Jefferson

